Citation Nr: 1814143	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to January 8, 2014.  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to May 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  During the pendency of the appeal, a July 2014 rating decision granted increased evaluations to the extent that the Veteran's combined evaluation for service connected disabilities is 100 percent, effective January 8, 2014. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 Board hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in May 2015.  The appeal was remanded for additional development.  As discussed below the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to TDIU due to his service-connected disabilities.  The Veteran has provided statements indicating his myoclonus makes him unemployable, however, at this time his myoclonus is not service-connected.  See January 2015 Board hearing testimony.  Therefore, in order to determine if the Veteran's service-connected disabilities make him unemployable a determination must be made as to what physical and psychological symptoms are attributed to his service-connected mood disorder, radiculopathy, cervical disc disease, bilateral shoulder disability, bilateral hand disability, bilateral pes planus, and tongue disability and what physical and psychological symptoms are attributed to his myoclonus.  

The Veteran's claim of service-connection for myoclonus was denied in a November 2017 rating decision.  He filed a notice of disagreement in January 2018 and was provided a statement of the case in January 2018.  He has not yet filed a VA Form 9 to perfect his appeal as to that issue, but the time period to do so is still running.  As the  claims of service connection for myoclonus and entitlement to TDIU are inextricably intertwined his claim for TDIU cannot be adjudicated until the adjudication of his claim for entitlement to myoclonus is final.  

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  After the completion of step one, the AOJ must obtain a VA opinion in connection with the Veteran's claim for entitlement to TDIU.  Based on a review of the record the opinion provider should offer an opinion as to what physical and psychological symptoms are attributed to the Veteran's service-connected mood disorder, radiculopathy, cervical disc disease, bilateral shoulder disability, bilateral hand disability, bilateral pes planus, and tongue disability and what physical and psychological symptoms are attributed to his myoclonus.  

When providing an opinion as to symptomatology the opinion provider must consider and discuss the medications the Veteran takes for his service-connected disabilities and the side effects caused by those medications. 

If a VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Then readjudicate the Veteran's claim, with consideration of the claim of service connection for myoclonus prior to determining the claim for entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case an afforded an opportunity to respond.  The case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


